DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Campbell (US 2018/0143507).
Campbell discloses a method of forming a region of liquid polymer on a substrate, depositing one or more liquid crystal, LC, formulations into a layer or droplet of liquid polymer; and thereafter curing the liquid polymer to thereby induce phase separation between the polymer and the liquid crystal formulations (paragraph 0033).

17 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inoue et al. (JP200122043A).
Inoue et al. discloses a method comprising inkjet printing a mixture comprising a liquid polymer and liquid crystal, LCD, formulations onto a substrate (paragraphs 0074-0076); and thereafter curing the liquid polymer to thereby induce phase separation between the polymer and the liquid crystal formulations (paragraph 0083), wherein the mixture is inkjet-printed to form a substantially even layer on the substrate (Figs. 1, 6 and 7).

Claim(s) 17, 19 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vogels et al. (US 2006/0262266 A1).
Vogels et al. discloses a method comprising inkjet printing (paragraph 0044, 0057) a mixture comprising a liquid polymer (104, 124, 144) and liquid crystal (102, 122, 142), LC, formulations onto a substrate (10); and thereafter curing the liquid polymer to thereby induce phase separation between the polymer and the liquid crystal formulations (paragraph 0048-0049, 0058), wherein the mixture is printed at discrete locations on the substrate to form localized sessile droplets (100, 120, 140), and wherein the curing forms encapsulated LC droplets (paragraph 0049)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campbell.
Re claims 2 and 3, Campbell does not disclose the method wherein curing and phase separation is performed at least partially by photo-polymerization or thermal curing.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the method wherein curing and phase separation is performed at least partially by photo-polymerization or thermal curing since photo-polymerization and thermal curing are well-known and conventional methods of inducing phase separation in a PDLC device. 
Re claim 9, Campbell does not disclose the method further comprising the step of monitoring the formation of deposition of liquid crystal formulations using a video camera, optionally in a shadowgraphy configuration.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the method further comprising the step of monitoring the formation of deposition of liquid crystal formulations using a video camera, optionally in a shadowgraphy configuration since employing a camera to monitor a method is well known in the art to enable one to review the monitored method.
Re claim 16, Campbell does not disclose the method wherein the LC formulations further comprises one or more of the following: one or more colour dyes; additional particles to increase 
It would have been obvious to one having ordinary skill in the art to employ the method wherein the LC formulations further comprises one or more of the following: one or more colour dyes; additional particles to increase light scattering properties; ionic dopants; and/or surfactants to improve printability of the LC formulations since employing one or more colour dyes is well known in the art to add color to the PDLC device. 

Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campbell in view of Kim et al. (US 2014/0141682 A1).
Campbell does not disclose the method wherein the step of depositing one or more liquid crystal formulations comprises inkjet printing liquid crystal droplets from a print head into the liquid polymer, wherein the inkjet printing process is a drop-on-demand inkjet printing process, a continuous inkjet printing process or an electrohydrodynamic jet printing process.
Kim et al. discloses a method wherein the step of depositing one or more liquid crystal formulations comprises inkjet printing liquid crystal droplets from a print head (paragraph 0007).
It would have been obvious to one having ordinary skill in the art to employ the method wherein the step of depositing one or more liquid crystal formulations comprises inkjet printing liquid crystal droplets from a print head into the liquid polymer since one would be motivated to stably discharge liquid crystal (paragraph 0006).  Furthermore, it would have been obvious to one having ordinary skill in the art to employ the method wherein the inkjet printing process is a drop-on-demand inkjet printing process, a continuous inkjet printing process or an .

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campbell in view of Cho et al. (US 2021/0366410 A1).
Campbell does not disclose the method wherein the liquid polymer is a thiolene-based optical adhesives.
Cho et al. discloses a method wherein the liquid polymer is a thiolene-based optical adhesives (paragraph 0037). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the method wherein the liquid polymer is a thiolene-based optical adhesives since a thiolene-based optical adhesive is a conventional material that may be used as a curable adhesive in a PDLC device (paragraph 0199). 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campbell in view of Xiao et al. (US 2021/0247636 A1).
  Campbell does not disclose the method wherein a refractive index of the liquid polymer is selected to match a refractive index of the liquid crystal formulations. 
Xiao et al. discloses a method wherein a refractive index of the liquid polymer is selected to match a refractive index of the liquid crystal formulations (paragraph 0003).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the method wherein a refractive index of the liquid . 

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campbell in view of Wu et al. (US 2021/0208450 A1).
Campbell does not disclose the method further comprising positioning a top substrate over the polymer after the step of curing.
Wu et al. discloses a method comprising positioning a top substrate (120) over the polymer after the step of curing (paragraph 0035).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the method further comprising positioning a top substrate over the polymer after the step of curing since one would be motivated to enclose the polymer with a second substrate. 

Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campbell in view of Yang (US 2015/0198832).
Campbell does not disclose the method comprising coating the region of polymer with a conductive polymer and, optionally, affixing electrodes to the conductive polymer, wherein a region of liquid polymer is deposited by a thin-film deposition technique or inkjet printing process.
Yang discloses a method comprising coating the region of polymer with an electrode layer (130) (paragraph 0043), wherein the region of liquid polymer is deposited by a thin-film deposition technique or inkjet printing process (paragraph 0064).
. 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campbell in view of Doane et al. (US 6,104,448).
Campbell does not disclose the method further comprising performing thermal curing after photo-polymerization and/or applying an electric field to the substrate during the step of photo-polymerization.
Doane et al. discloses a method of applying an electric field to the substrate during a photo-polymerization step (paragraph 0008).
It would have been obvious to one having ordinary skill in the art to employ the method wherein the method further comprises performing thermal curing after photo-polymerization and/or applying an electric field to the substrate during the step of photo-polymerization since one would be motivated to align the liquid crystal directors (paragraph 0008). 

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campbell in view of Chien et al. (US 2016/0085095 A1).

Chien discloses a device wherein the PDLC comprises blue phase liquid crystals (paragraph 0006).
It would have been obvious to one having ordinary skill in the art before the effective filing date to employ the method wherein the LC formulations comprises one or more of the following: nematic liquid crystals; chiral nematic liquid crystals; smectic liquid crystals; blue phase liquid crystals; and/or reactive mesogens since nematic liquid crystals; chiral nematic liquid crystals; smectic liquid crystals; blue phase liquid crystals; and/or reactive mesogens since one would be motivated by fast response time (paragraph 006). 

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vogels et al.
Vogels et al. does not disclose the method wherein the step of curing forms PDLC droplets with micron-sized domains or nano-sized domains.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the method wherein the step of curing forms PDLC droplets with micron-sized domains or nano-sized domains since PDLC droplets with micron-sized domains or nano-sized domains are well known and conventional sized droplets in the art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD H KIM whose telephone number is (571)272-2294. The examiner can normally be reached M-F, 10 am-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD H KIM/Primary Examiner, Art Unit 2871